Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action on the 16/891119 application filed on 6/30/20.
Claims 1-22 are pending and have been fully considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-9, 12-13, 15-18, is/are rejected under 35 U.S.C. 102a1 as being anticipated by PLOECHINGER (US 2011/0307976) as supplied by applicant on the IDS dated 6/30/20.
With respect to claims 1, 17-18, PLOECHINGER discloses an algae cultivation plant comprising algae cultivation ponds (photobioreactor, pond volume) defined by a hollow bed for water (channel), a gas inlet pipe (duct) adjacent the cultivation pond (0092-93, Fig 1)  in which an aerator device (barrier) is connected to the outlet of the gas inlet pipe (separating duct from 
With respect to claim 2, PLOECHINGER discloses the pipe and pond floor (portion of the channel) are formed in the earth (Fig 1, 3-4). 
With respect to claim 4, PLOECHINGER discloses the gas inlet pipe is positioned laterally adjacent the pond (Fig 1, 3). 
With respect to claim 7, PLOECHINGER discloses multiple algae cultivation ponds defined by a hollow bed for water (channels), each with a gas inlet pipe (duct) adjacent the cultivation pond (0092-93, Fig 1) in which an aerator device (barrier) is connected to the outlet of the gas inlet pipe (separating duct from channel/pond), the aerator device may be a membrane comprising small holes (plurality of apertures) that allows gas to be injected into the algae pond (0102, Fig 1).  
With respect to claim 8, PLOECHINGER discloses a carbon dioxide distributor (duct system) fluidly coupled to receive gas from a power plant flue (flue gas generating facility) and direct it into the gas inlet pipes (duct) (0093, Fig 1). 
With respect to claim 9, liquid handing system is interpreted under 35 USC 112f as stated above as a pump, reservoir and fluid conveyance or functional equivalents thereof (Spec 0025). PLOECHINGER discloses a control system that controls the amount of water (level of algae slurry) in the pond from a waste water reservoir through a valve (fluid conveyance) (0096) and a circulation pump (0100, 0107). 
With respect to claim 12, PLOECHINGER discloses a method for cultivating algae comprising growing algae in a cultivation pond defined by a hollow bed for water (containing algae slurry in channel of photobioreactor), pumping carbon dioxide through a gas inlet pipe (conveying gas within duct) adjacent the cultivation pond (0092-93, 0113, Fig 3) in which an 
With respect to claim 13, PLOECHINGER discloses the pipe and pond floor (portion of the channel) are formed in the earth (Fig 1, 3-4).
With respect to claim 15, PLOECHINGER discloses extracting carbon dioxide from a power plant flue and pumping it into a storage tank (capturing the gas from a flue gas generating facility), and pumping the carbon dioxide into gas inlet pipes to inject it into ponds (delivering gas from flue gas generating facility to the duct via duct system) (0093). 
With respect to claim 16, PLOECHINGER discloses a water pressure sensor (0125) connected to a control unit to create optimal growth conditions for algae (0125) and further controls the amount of waste water in the pond (adjusting level of algae slurry in response to pressure) (0096). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 5, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PLOECHINGER (US 20110307976).
With respect to claim 3, 19, PLOECHINGER discloses the gas inlet pipe and aerator device extend into the pond from below the pond and the gas inlet pipe is positioned laterally adjacent the pond (Fig 1, 3), but does not explicitly disclose the aerator device membrane (barrier) is integrated with the bottom or sidewall. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to integrate the aerator device into the bottom or sidewall of the pond, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04.
With respect to claim 5, PLOECHINGER discloses the aerator device is a membrane (0102) but does not explicitly disclose the material it is made of. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the membrane of any of the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.

Claim 6, 10-11, 14, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over PLOECHINGER (US 20110307976) in view of RATIGAN (US 4237008).
With respect to claim 6, 14, 20, PLOECHINGER discloses the plurality of apertures, but does not explicitly disclose on or more parameters of the apertures is varied in the channel. However, RATIGAN discloses a conduit (channel) with water (Col 5, lines 1-7) which may include algae (Col 1, lines 20-23), with diffuser tubes (ducts) which are supplied with a solution to be injected into the water, the tubes having a side wall (barrier) with a row of orifices to create holes (Col 5, lines 8-43) in which accommodating flow area can comprising varying the quantity number of tubes and therefore quantity of holes and lengths (along a length) (Col 5 lines 60-65). It would have been obvious to one of ordinary skill in the art to modify the device of PLOECHINGER to include the varying quantity as taught by RATIGAN because it allows for accommodating the increased flow area when scaling up of the plant (Col 5, lines 65-Col 6, line 2).
With respect to claim 10, 21, PLOECHINGER discloses the gas inlet pipe is separated into a plurality of pipe segments along its length by a wall (bulkhead) wherein the aerator device also comprises a plurality of devices (barrier segments) with one disposed above each gas inlet (0093, 0102, Fig 1), but does not explicitly disclose a flow area through the apertures varies 
With respect to claim 11, 22, PLOECHINGER discloses pumping the carbon dioxide to the pipes (booster pump) to transport gas to the various pipe inlets (duct segments) (0093) but does not explicitly disclose the pump couple between the segments. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to couple a pump between the segments to allow for greater control over gas flow, since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892 for prior art that discloses a system for growing algae with gas inlets as relates to the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799